Citation Nr: 1016238	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-24 519	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lichen planus, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for dermatitis or 
eczema of the groin, to include as due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for hemochromatosis, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a parotid tumor, 
status post-excision, to include as due to exposure to 
ionizing radiation.

5.  Entitlement to service connection for atrial 
fibrillation, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1954 to June 1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  These claims are now in the 
jurisdiction of the Phoenix, Arizona RO. 

In November 2009, the Veteran was scheduled to appear at a 
Travel Board hearing at the RO before a Veterans Law Judge.  
By correspondence received in November 2009, the Veteran 
withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Pertinent postservice VA treatment 
records have been secured, as well as service personnel 
records confirming the Veteran's participation in Operation 
REDWING during which he was exposed to ionizing radiation.  
However, the Veteran's service treatment records are not 
associated with his claims file and appear to have been 
irretrievably lost as a result of the 1973 fire at the 
National Personnel Records Center.  Where service medical 
records are unavailable through no fault of the claimant, 
there is a heightened duty to assist him by obtaining other 
medical records which may be relevant to his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The Board notes that the Veteran's VA treatment records show 
that he identified his private treatment providers during a 
visit in May 2008, including information on specialists such 
as a rheumatologist, a cardiologist, and a dermatologist.  In 
light of VA's heightened duty to assist the Veteran, the RO 
should ask him to provide signed releases to enable VA to 
obtain pertinent treatment records from these providers for 
consideration in these claims.  The Veteran is advised that 
under 38 C.F.R. § 3.158 when evidence requested in connection 
with an original claim is not furnished within one year of 
the request, the claim will be considered abandoned.

In addition, under 38 C.F.R. § 3.159(c)(4), a VA examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the Veteran has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event,  injury, or disease in service or with 
another service- connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The Veteran's service personnel records show that he was 
exposed to ionizing radiation during his military service.  
As a result, he is entitled to service connection on a 
presumptive basis for any of the conditions specified in 
38 C.F.R. § 3.309, including cancer of the salivary glands.  
The Veteran seeks service connection for a parotid tumor 
which was excised in 1997 and any residuals thereof.  The 
Board notes that 'parotid' is defined as 'being situated near 
the ear' or 'pertaining to the parotid gland,' which is the 
largest of the salivary glands.  Dorland's Illustrated 
Medical Dictionary, pp. 792, 1405 (31st ed., 2007).  It is 
unclear from the record which meaning is applicable here.  In 
addition, while the Veteran reported the tumor as "non-
malignant," the provisions of Clemons v. Shinseki, that what 
constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-
expert claimant and the evidence developed in processing the 
claim are clearly applicable here.  Clemons, 23 Vet. App. 1 
(2009).  In light of the considerations set forth above, as 
well as the unavailability of the Veteran's service treatment 
records and the low threshold standard of McLendon, a VA 
examination is in order to determine the nature and etiology 
of the Veteran's tumor.

In addition, the Veteran has reported in numerous written 
statements that his skin conditions, are due to service, and 
that they have been symptomatic up to the present time.  The 
Veteran is competent to describe skin rashes and other 
symptoms which he can observe, as well as to provide evidence 
regarding the date of onset of these symptoms.  He 
specifically attributed his dermatitis/eczema of the groin to 
his time on Enewetok, stating that the doctors who treated 
him in service referred to it as the "Enewetok Crud" and 
said it was a type of coral poisoning.  It is unclear from 
the record the exact areas of the Veteran's body affected by 
lichen planus and whether such is related to or affected by 
the dermatitis/eczema of the groin.  He has reported using 
Fluocinonide, Clotrimazole, and Synalar, which are prescribed 
through VA, to treat his skin condition(s) both 
symptomatically and prophylactically.  The Veteran's 
statements are sufficient to satisfy the low threshold of 
McLendon, especially in light of the heightened duty to 
assist.

In regards to the Veteran's claims of service connection for 
hemochromatosis and atrial fibrillation, any adjudication of 
these conditions should necessarily include review and 
consideration of the treatment records identified above.  
Should the findings and information contained therein 
indicate a possible relationship to service, the Veteran 
should be afforded (an) appropriate VA examination(s).  

Finally, the claims file shows that in January 2002 the 
Veteran was seen through VA for an Agent Orange/Ionizing 
Radiation examination.  At the time of the examination, he 
reported a parotid tumor (benign), hemochromatosis, and 
lichen planus.  It is unclear from the record whether the 
entire report of this examination is included in the claims 
file.  As the Veteran's exposure to ionizing radiation is 
clear, and as one of the issues in contention may be a 
presumptive condition, efforts should be made to ensure that 
the entirety of the examination report is included in the 
claims file.  


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for any of the 
claimed conditions, records of which are 
not already associated with his claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  Of particular 
interest are the records related to the 
surgery to remove the parotid tumor.  The 
RO should obtain for the record copies of 
the complete records of all such treatment 
and evaluation from all identified 
sources.  The RO should also obtain a copy 
of the VA Ionizing Radiation examination 
conducted in January 2002, as well as any 
records of any VA treatment for the 
Veteran's skin condition(s) and any 
treatment since October 2009 and associate 
those records with the claims file.

In conjunction with the requests for 
signed records releases, the Veteran 
should be advised of the provisions of 
38 C.F.R. § 3.158. 

2.  Then schedule the Veteran for an 
appropriate VA examination to determine 
the appropriate diagnosis and etiology of 
any skin conditions, including lichen 
planus, dermatitis or eczema of the groin.  
Any indicated testing or cultures should 
be performed.  A copy of the claims file, 
including any records obtained pursuant to 
the development set forth above, should be 
provided to the examiner for review.

The examiner is asked to provide an 
opinion on whether the skin conditions 
observed or described are at least as 
likely as not related to the Veteran's 
active duty military service, to include 
as a result of exposure to ionizing 
radiation.  The examiner is also asked to 
comment as to whether the skin conditions 
described by the Veteran as lichen planus 
and dermatitis of the groin are of the 
same origin or are otherwise etiologically 
affected by the other.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The examiner should provide a rationale 
for all opinions expressed.

3.  The RO should also schedule the 
Veteran for an appropriate VA examination 
to evaluate parotid tumor which was 
excised.  A copy of the claims file, 
including all medical records obtained 
pursuant to the development set forth 
above, should be provided to the examiner 
for review.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's parotid 
tumor (status post excision) is related to 
his active duty military service, to 
include exposure to ionizing radiation.  
The opinion should include an analysis as 
to whether the tumor was a cancer of the 
salivary glands and thus within the 
presumptive provisions.  

The examiner should provide a rationale 
for all opinions expressed.

4.  The RO should also undertake any other 
indicated development to include arranging 
for appropriate VA examination(s) on the 
claims of hemochromatosis and atrial 
fibrillation if by the pertinent treatment 
records obtained pursuant to the 
development ordered above indicate that 
such examination(s) is/are necessary.

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
aspect of the decision remains adverse to 
the Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


